The petition for writ of certiorari to review the order of the chancellor denying a motion to dismiss the amended bill of complaint is denied.
The petition for certiorari to review the order of the chancellor directing the receiver to pay certain amounts totaling $1,452.40 from the amount he has on hand is granted and that order is quashed inasmuch as the effect of it is to make this sum, at least for the time being, payable by the party for whose property the receiver was appointed, although the order appointing the receiver was quashed at the direction of this court.
THOMAS, C. J., TERRELL and CHAPMAN, JJ., and PARKS, Associate Justice, concur.